Name: 2006/203/EC: Decision No 202 of 17 March 2005 on model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 001, E 101, E 102, E 103, E 104, E 106, E 107, E 108, E 109, E 112, E 115, E 116, E 117, E 118, E 120, E 121, E 123, E 124, E 125, E 126 and E 127) (Text with EEA relevance)
 Type: Decision
 Subject Matter: labour market;  documentation;  European construction;  social protection
 Date Published: 2006-03-15

 15.3.2006 EN Official Journal of the European Union L 77/1 DECISION No 202 of 17 March 2005 on model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 001, E 101, E 102, E 103, E 104, E 106, E 107, E 108, E 109, E 112, E 115, E 116, E 117, E 118, E 120, E 121, E 123, E 124, E 125, E 126 and E 127) (Text with EEA relevance and for the EU/Switzerland Agreement) (2006/203/EC) THE ADMINISTRATIVE COMMISSION ON SOCIAL SECURITY FOR MIGRANT WORKERS, Having regard to Article 81(a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community (1), pursuant to which it is the duty of the Administrative Commission to deal with all administrative matters arising from Regulation (EEC) No 1408/71 and subsequent regulations, Having regard to Article 2(1) of Council Regulation (EEC) No 574/72 of 21 March 1972 fixing the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community (2) under which it is the duty of the Administrative Commission to draw up models of documents necessary for the application of the regulations, Having regard to Decision No 153 of 7 October 1993 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 001, E 103 to E 127) (3), Having regard to Decision No 164 of 27 November 1996 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 101 and E 102) (4), Having regard to Decision No 166 of 2 October 1997 on the amending of forms E 106 and E 109 (5), Having regard to Decision No 168 of 11 June 1998 on the amending of forms E 121 and E 127 and the discontinuance of form E 122 (6), Having regard to Decision No 179 of 18 April 2000 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 111, E 111 B, E 113 to E 118 and E 125 to E 127) (7), Having regard to Decision No 185 of 27 June 2002 amending Decision No 153 of 7 October 1993 (form E 108) (8), Having regard to Decision No 186 of 27 June 2002 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 101) (9), Whereas: (1) The enlargement of the European Union on 1 May 2004 requires forms E 001, E 101, E 102, E 103, E 104, E 106, E 107, E 108, E 109, E 112, E 115, E 116, E 117, E 118, E 120, E 121, E 123, E 124, E 125, E 126 and E 127 to be amended. (2) The Agreement on the European Economic Area (EEA Agreement) of 2 May 1992, supplemented by the Protocol of 17 March 1993, Annex VI, implements Regulations (EEC) No 1408/71 and (EEC) No 574/72 within the European Economic Area. (3) The European Community and its Member States, and the Swiss Confederation have concluded an Agreement on the free movement of persons (Swiss Agreement) which entered into force on 1 June 2002. Annex II to the Agreement refers to Regulations (EEC) No 1408/71 and (EEC) No 574/72. (4) For practical reasons, the forms used in the European Union and under the EEA and Swiss Agreements should be identical, HAS DECIDED AS FOLLOWS: 1. Model form E 101 reproduced in Decision No 186 is replaced by the model appended hereto. 2. Model form E 102 reproduced in Decision No 164 is replaced by the model appended hereto. 3. Model form E 105 reproduced in Decision No 153 is repealed. Model forms E 001, E 103, E 104, E 107, E 112, E 120, E 123 and E 124 reproduced in Decision No 153 are replaced by the model forms appended hereto. 4. Model forms E 106 and 109 reproduced in Decision No 166 are replaced by the models appended hereto. 5. Model form E 108 reproduced in Decision No 185 is replaced by the model appended hereto. 6. Model forms E 115, E 116, E 117, E 118, E 125, E 126 and E127 reproduced in Decision No 179 are replaced by the models appended hereto. 7. Model form E 121 reproduced in Decision No 168 is replaced by the model appended hereto. 8. The symbol of the State to which the institution completing the form belongs, is indicated in accordance with the following: BE = Belgium; CZ = Czech Republic; DK = Denmark; DE = Germany; EE = Estonia; EL = Greece; ES = Spain; FR = France; IE = Ireland; IT = Italy; CY = Cyprus; LV = Latvia; LT = Lithuania; LU = Luxembourg; HU = Hungary; MT = Malta; NL = The Netherlands; AT = Austria; PL = Poland; PT = Portugal; SI = Slovenia; SK = Slovakia; FI = Finland; SE = Sweden; UK = United Kingdom; IS = Iceland; LI = Liechtenstein; NO = Norway; CH = Switzerland. 9. The competent authorities of the Member States shall make available to the parties concerned the forms according to the models appended hereto. These forms shall be available in the official languages of the Community and laid out in such manner that the different versions are perfectly superposable, thereby making it possible for all addressees to receive the form printed in their own language. 10. This Decision, which replaces Decisions No 153, 164, 166, 168, 179, 185 and 186, shall be published in the Official Journal of the European Union. It shall apply from the first day of the month following its publication. The Chairman of the Administrative Commission Claude EWEN (1) OJ L 149, 5.7.1971, p. 2. Regulation as last amended by Regulation (EC) No 647/2005 of the European Parliament and of the Council (OJ L 17, 4.5.2005, p. 1). (2) OJ L 74, 27.3.1972, p. 1. Regulation as last amended by Regulation (EC) No 647/2005 of the European Parliament and of the Council. (3) OJ L 244, 19.9.1994, p. 22. (4) OJ L 216, 8.8.1997, p. 85. (5) OJ L 195, 11.7.1998, p. 25. (6) OJ L 195, 11.7.1998, p. 37 (7) OJ L 54, 25.2.2002, p. 1. (8) OJ L 55, 1.3.2003, p. 74. (9) OJ L 55, 1.3.2003, p. 80.